UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 MELVIN K. WILLIAMS,

                        Plaintiff,

                        v.                          Case No. 1:18-cv-01157 (TNM)

 SONNY PERDUE, in his official capacity
 as Secretary, United States Department of
 Agriculture, et al.,
                       Defendants.


                                         ORDER

   On May 24, 2018, the Defendants moved to dismiss all claims against Annette R.

James, Kirk Spencer, David Najafi, and Beverly C. Howard (the “individually named

Defendants”). Under Local Civil Rule 7(b), a plaintiff appearing before this Court has 14

days to oppose such motions unless the Court directs otherwise. Here, because the

Plaintiff is proceeding pro se, the Court gave him additional time and directed him to

respond by July 16, 2018. See ECF No.7, 1. The Court warned that a failure to respond

by that date “may result in the district court granting the motion and dismissing the case.”

Id. (citing Fox v. Strickland, 837 F. 2d 507, 509 (D.C. Cir. 1988)). Because Plaintiff has

not responded to the Defendants’ motion, it is GRANTED as conceded under Local Civil

Rule 7(b).

   Accordingly, it is hereby


   ORDERED that the Plaintiff’s claims against the individually named Defendants are

DISMISSED; and it is further
   ORDERED that the Defendants shall answer or otherwise respond to Plaintiff’s

claims against Secretary Perdue, in his official capacity as Secretary of the U.S.

Department of Agriculture, which remain unaffected by this Order.


   SO ORDERED.

                                                                          2018.09.05
                                                                          17:38:33 -04'00'
Dated: September 5, 2018                              TREVOR N. MCFADDEN
                                                      United States District Judge




                                             2